El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Por escritura de fecha,mayo 11, 1900, Luis Aran y Lancy reconoció estar adeudando a Baudilio Durán y Cat la suma de 130,000 pesos moneda provincial, obligándose a pagarlos a razón de $13,000 cada día 11 de mayo de los años 1901, e igual suma cada día once de rnayo de los sucesivos años, con sus intereses al seis por ciento anual; por cada uno de esos pla-zos otorgó un pagaré a la orden de su acreedor Baudilio Durán y en garantía de esos pagarés trasmisibles por endo-sos constituyó hipoteca voluntaria sobre diez y nueve fincas rústicas. En esa hipoteca no se pactó que los plazos de la misma tuvieran preferencia de ninguna clase entre ellos, ni que los unos fueran considerados como créditos de cobro pre-ferente respecto de los otros.
Don Baudilio Durán endosó a la orden de Martín Serra el pagaré número tres (3) que era el que vencía en mayo 11, 1903; y éste a su vez lo endosó a The American Trading Company.
De igual modo Baudilio Durán endosó el pagaré número cinco a la orden de Conrado Palou, y este último a otra persona, pero estos endosos fueron cancelados y se endosó el pagaré a Damián Monserrat, que es el apelado en este pleito. Este último endoso es uno de los puntos que ha sido objeto de impugnación en esta apelación, tanto con motivo del primer endoso, como por la forma' de dicho endoso, y alega el apelante que el traspaso no es válido por no expre-sarse en el endoso la fecha de dicho traspaso. The American Trading Co. siguió un procedimiento sumario hipotecario *275contra la administradora judicial de los bienes de Lnis Aran j' Lancy para el cobro de sn pagaré No. 3, dando por resal-tado estos procedimientos que se la adjudicaran a dicho ape-lante en pago parcial de dicho pagaré seis parcelas de te-rreno.
Para cobrar sn pagaré número 5, presentó Damián Mon-serrat nna demanda por el procedimiento sumario de la ley hipotecaria contra The American Trading Co. que era quien se encontraba en posesión de las fincas. Se señaló la subasta de dichas fincas para el día 22 de julio, 1911, y en junio de 1911, dicha American Trading Co. presentó su solicitud de injunction objeto de esta apelación.
En la demanda se alega que por una omisión involunta-ria se dejó de solicitar en el procedimiento sumario de la ley hipotecaria seguido por la American Trading Co., que se dictara nna orden para que se cancelaran en el registro los otros gravámenes que pesaban sobre las seis fincas. No se estableció ningún pleito por la vía ordinaria, ni se trató de cumplir con el artículo 175 del reglamento hipotecario.
Alegó el apelante, y sostiene entre otras cosas, que de permitirse que continuara el procedimiento sumario hipo-tecario se le ocasionarían daños y pérdidas de consideración e irreparables que darían lugar á pleitos innecesarios por sí mismo y a una multiplicidad de acciones por parte de los tenedores de otros pagarés. El apelante alega varios moti-vos de nulidad del título de Monserrat en apoyo de la facul-tad que tiene la corte para decretar el injunction. El ape-lado alega por otra parte que con arreglo al artículo 175 del Neglamento Hipotecario, un procedimiento sumario no puede suspenderse por ninguna causa sino por las que se enume-ran en dicho artículo, no apareciendo entre ellas las causas o la clase de procedimiento que el apelante sostiene está comprendido en esta acción.
Hasta que se aprobó la ley de injunction en 1906, y con anterioridad a dicha fecha, este tribunal ha resuelto que no debe suspenderse el procedimiento hipotecario excepto por *276los motivos que se determinan en el artículo 175 del Regla-mento de la Ley Hipotecaria. (Banco Territorial y Agrícola v. Erwin, 10 D. P. R., 412; Giménez v. Brenes, 10 D. P. R., 128.) Se alega no obstante, que siendo la ley de innmction de marzo 8, 1906, de fecha posterior a la Ley Hipotecaria o a su reglamento, deroga a estas últimas. Con arreglo a esa ley un injimction puede decretarse para impedir una multiplicidad de procedimientos judiciales, pero creemos que el verdadero sentido dé esas palabras es impedir que una o varias partes establezcan diferentes acciones sobre la misma cuestión y no, por ejemplo, que un deudor esté en condiciones de im-pedir que sus distintos acreedores lo demanden. Un acree-dor no puede establecer una acción sobre nulidad, reivindi-cación o desahucio, todas al mismo tiempo; ni puede repetir la misma acción. Sin embargo, aun admitiéndose que pueda decretarse un injimction para evitar una multiplicidad de acciones, no sería justo o legal que se decretara con el solo objeto de impedir que diferentes personas establezcan recla-maciones que prima facie son válidas contra la misma pro-piedad. Además, aquí no se ha demostrado que nadie sino el demandado esté ejercitando alguna acción. En ningún otro caso debe decretarse un injunction para impedir proce-dimientos judiciales, pues el artículo 4 de la Ley de Injunction prescribe de modo terminante que “no podrá otorgarse un injunction: 1. Para suspender un procedimiento judicial que se estuviere tramitando al instituirse la acción en que se solicita el injunction, a menos que la restricción fuere nece-saria para impedir una multiplicidad de tales procedimien-tos.”
Por otra parte no creemos que fué la intención de la Legis-latura el permitir que un deudor obtuviera por medio del injunction lo que de otro modo no podría obtener, o sea, suspender un procedimiento sumario. Su remedio lo tiene por la vía ordinaria anotando la demanda en el registro de la propiedad. La misma Ley Hipotecaria prescribe en su artí-culo 413, lo siguiente:
*277“* * *. Ninguno de los artículos que componen esta ley podrá ser derogado sino en virtud de otra ley especial, no pudiendo tener este carácter en caso alguno la de presupuesto.”
Además de esta declaración legislativa de las reglas para la interpretación y estabilidad de la Ley Hipotecaria y su Reglamento, existe también el conocido principio de interpre-tación de estatutos, de que las derogaciones tácitas no mere-cen ordinariamente la sanción de las cortes. (North American Com. Co. v. U. S., 171 U. S., 131.) En la ley de marzo 8, 1906, con respecto a injunction, no existía ninguna cláusula derogatoria. Por otra parte la ley de marzo 9, 1905, sobre procedimientos especiales contenía una cláusula en la que se disponía que continuarían en vigor la Ley Hipotecaria y su reglamento, por lo que se hace imposible creer que la mis-ma legislatura en 1906, hubiera tenido alguna intención de derogar tácitamente lo que expresamente estatuyó en el año anterior. De igual modo se sostuvo que el artículo 50 del Código de Enjuiciamiento Civil había derogado el procedi-miento especial hipotecario, pero este tribunal ha resuelto en el caso de Giménez v. Brenes, 10 D. P. R., 128, citado anteriormente, que no quedó derogado.
Por las razones expresadas debe confirmarse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Alclrey.
Juez disidente: Sr. MacLeary.